Electronically Filed
                                                     Supreme Court
                                                     SCWC-30487
                                                     04-MAY-2012
                          NO. SCWC-30487             02:20 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        GREGORY NAGAO, Petitioner/Petitioner-Appellant, 


                                vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (ICA NO. 30487; S.P.P. NO. 09-1-0093 (CR. NO. 94-1501))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
           and McKenna, JJ., and Circuit Judge Chang,
                 in place of Duffy, J., recused)

          The Application for Writ of Certiorari filed on March

22, 2012 by Petitioner/Petitioner-Appellant Gregory Nagao is

hereby rejected.

          DATED:   Honolulu, Hawai'i, May 4, 2012.


Emmanuel G. Guerrero,            /s/ Mark E. Recktenwald

for petitioner/

petitioner-appellant,            /s/ Paula A. Nakayama

on the application.

                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Gary W. B. Chang